NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted September 17, 2020*
                              Decided September 18, 2020

                                         Before
                       DAVID F. HAMILTON, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

                       MICHAEL Y. SCUDDER, Circuit Judge
No. 20‐1316

MILAN KNOX,                                       Appeal from the United States District
    Plaintiff‐Appellant,                          Court for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          No. 19‐cv‐00342

TIMOTHY BYRNE, THOMAS J. DART,   Manish S. Shah,
and COOK COUNTY, ILLINOIS,       Judge.
     Defendants‐Appellees.
                             ORDER

        In 2014, Milan Knox sued a deputy sheriff who, he asserted, had arrested him
using excessive force and without probable cause. The district court dismissed his suit
with prejudice as a sanction for Knox’s “attempted … fraud on the court”— in his
complaint and application for leave to proceed in forma pauperis, Knox had
misrepresented his litigation history and cash receipt of a recent settlement. Five years
later, he again sued the deputy sheriff, this time for wrongful pretrial detention,
stemming, in part, from the same arrest. The district court found that res judicata barred


      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20‐1316                                                                         Page 2

this suit because it arose from the same conduct and issues litigated in his 2014 suit, so
it entered judgment on the pleadings for the deputy sheriff.

        Knox appeals, but his brief does not comply with Federal Rule of Appellate
Procedure 28(a). His scant submission fails to advance any argument for disturbing the
district court’s judgment. See FED. R. APP. P. 28(a)(8)(A). Instead, Knox asserts, without
more, that a state prosecutor provided “false testimony” and that “this [is] not the same
case,” presumably referring to his dismissed 2014 suit. We construe pro se filings
liberally, but Knox fails to provide even a barebones argument that his current claims
and those in his 2014 suit do not involve the same party and core of operative facts.
See Barr v. Bd. of Trustees of W. Illinois Univ., 796 F.3d 837, 838 (7th Cir. 2015). And we
“cannot fill the void by crafting arguments and performing the necessary legal
research.” Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).

                                                                               DISMISSED